Opinion of the Court by
Judge Hurt
Dismissing appeal.
This is an appeal by the Adams Express Company from sixteen judgments rendered against it in the Estill circuit court, in favor of the Commonwealth of Kentucky, upon warrants against it, in which it is accused of having violated section 1575, Kentucky Statutes. The fine assessed in each case was fifty dollars, which is the extreme punishment provided. by law for the offense denounced by that statute. The appellate jurisdiction of this court, in prosecutions for misdemeanors, is, only, from judgments for fines, which exceed fifty dollars or for imprisonment exceeding thirty days, “or if the judgment be for the defendant, in cases in which a fine exceeding fifty dollars or confinement exceeding thirty days, might have been inflicted.” Where the fine imposed is only fifty dollars, and not in excess of that sum, the judgment cannot be appealed from to this court. Conley v. Com., 141 Ky. 730; Bailey v. Com., 29 R. 105, 92 S. W. 545; Com. v. Huber, 104 S. W. 282; Noe v. Com., 134 Ky. 618; Com. v. Williams, 27 R. 695, 86 S. W. 553; Com. v. Ainsworth, 147 Ky. 771; Anderson v. Com., 14 Bush 171. In the instant case, the sixteen cases were tried together, by agreement, and the judgment recites, that a fine of fifty dollars was assessed, in each case, which made an aggregate amount of eight hundred dollars, and a recovery of that sum was then adjudged. The judgments were for sixteen independent offenses, which could not be and were not joined together, neither were the cases consolidated, which if done would not change the situation. The judgment, in its form, was necessarily, by agreement, with the purpose of attempting to make the recovery a sufficiently large sum to be within the jurisdiction of this court. Jurisdiction cannot, however, be bestowed by agreement, and besides the judgment shows that it is for the fines assessed, at fifty dollars, the limit of the punishment, in sixteen different prosecutions for misdemeanors and is substantially sixteen different *827judgments for the sum of $50.00 each, and the judgment appealed from is, therefore, for a fine for a misdemeanor, which does not exceed the sum of fifty dollars.
The appeal is therefore dismissed.